DETAILED ACTION
Status of the Claims
Claims 44-62 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 06/01/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection(s) – 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 44-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 44 has been amended to include the new limitation of “creating a plurality of predicted mass spectrometry fragmentation patterns for each of the plurality of polypeptide-encoding nucleic acid sequences bound to the one or more unique nucleic acid detection tags” (emphasis added), however, the specification as originally filed does not provide adequate written description support for predicting mass spectrometry fragmentation patterns for any nucleic acid sequences, but rather for each of the detection tags, which are peptides rather than nucleic acids.  Further, the specification does not appear to support predicting fragmentation patterns for the polypeptides, but rather only for the isolated detection tags.  For example, see page 6 lines 23-28 of the specification as originally filed for disclosure of predicting mass spectrometry fragmentation patterns for isolated detection tags after severing from its associated polypeptide.  Claims 45-52 depend from claim 44 and are therefore similarly rejected.
Claim 53 has been amended to include the new limitation of “creating a plurality of predicted polypeptide mass spectrometry fragmentation patterns for each of the plurality of polypeptide-encoding nucleic acid sequences and the one or more unique nucleic acid detection tags bound thereto” (emphasis added), however, the specification as originally filed does not provide adequate written description support for predicting mass spectrometry fragmentation patterns for any nucleic acid sequences, but rather for each of the detection tags, which are peptides rather than nucleic acids.  Further, the specification does not appear to support predicting fragmentation patterns for the polypeptides, but rather only for the isolated detection tags.  For example, see page 6 lines 23-28 of the specification as originally filed for disclosure of predicting mass spectrometry fragmentation patterns for isolated detection tags after severing from its associated polypeptide.  Claims 54-57 depend from claim 53 and are therefore similarly rejected.
In the interest of compact prosecution, and for the application of prior art, the newly added limitations will instead be interpreted as predicting the mass spectrometry fragmentation patterns of the isolated, peptide-based detection tags.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 44-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 has been amended to include the new limitation of “creating a plurality of predicted mass spectrometry fragmentation patterns for each of the plurality of polypeptide-encoding nucleic acid sequences bound to the one or more unique nucleic acid detection tags” (emphasis added), and claim 53 has been amended to include the new limitation of “creating a plurality of predicted polypeptide mass spectrometry fragmentation patterns for each of the plurality of polypeptide-encoding nucleic acid sequences and the one or more unique nucleic acid detection tags bound thereto” (emphasis added), however, the claims then discuss “matching the fragmentation pattern with one of the pluralities of predicted mass spectrometry fragmentation patterns, wherein the matching predicted mass spectrometry fragmentation pattern corresponds to the one or more isolated detection tags, thereby identifying the polypeptide” and “matching the fragmentation pattern of the one or more unique isolated polypeptide detection tags with a corresponding plurality of predicted mass spectrometry fragmentation patterns from the tag portion of the predicted polypeptide mass”, respectively.  First, the claims lack antecedent basis for “the fragmentation pattern” of the peptide detection tag, since the fragmentation patterns predicted earlier in the claims reference nucleic acid detection tags.  Accordingly, the metes and bounds of the claim are unascertainable.
Claims 45-52 and 54-57 depend from claims 44 and 53, respectfully, and are therefore similarly rejected. 
In the interest of compact prosecution, and for the application of prior art, the newly added limitations will instead be interpreted as predicting the mass spectrometry fragmentation patterns of the isolated, peptide-based detection tags.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

de Raad et al. and Sadygov et al.
Claims 44-46, 52-58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over de Raad et al. (U.S. patent 11,339,434 B2, claiming priority to U.S. provisional application 62/368,887, filed 07/29/2016) in view of Sadygov et al. (Nature Methods, 2004, Vol. 1, No. 3, pages 195-202, of record).
Regarding claim 44(in part), 52, 53(in part), 57, 58(in part), and 62, de Raad teaches a method for expressing a tagged nucleic acid library (e.g. in a cell-based expression system such as an E. coli expression system, as per col. 3 lines 15-16, col. 5 lines 52-53, col. 7 lines 39-40, col. 22 lines 45-46, or cell-free in vitro transcription and translation systems (IVTT) as per Fig. 4-5 and/or col. 2 lines 28-55), selecting a tagged polypeptide from the tagged polypeptide library in a selection step (e.g. selected for the binding, activity, and/or specificity of the enzyme towards one or more substrates, possibly in the presence of one or more cofactors, as per Fig. 1-5, and/or the paragraph bridging col. 17-18), separating/severing the one or more polypeptide detection tags from the polypeptides, yielding one or more isolated detection tags (e.g. “incubating the barcoded enzyme with a protease capable of removing the peptide barcode from the barcoded enzyme” as per col. 2 lines 48-50), and identifying the one or more isolated detection tags by recording a fragmentation pattern of the one or more isolated detection tags by mass spectrometry (e.g. “generating a mass spectrum … and determining the identity of the barcoded enzyme in the sample by identifying peptide barcode ions in the mass spectrum” as per col. 2 lines 52-67 and/or “[i]n some embodiments, mass spectra can be analyzed with computational tools to determine proteins of interest that can be further validated subsequently” as per col. 13 lines 47-50).
Regarding claim 56, de Raad teaches the use of an affinity tag (e.g. His-tag as per Example 4).
However, it is noted that de Raad is largely silent on how the tagged nucleic acid library is created (other than col. 23-25 which discusses some examples of barcode and protease sequences, and also the relative position they may have in the translated products) and how the peptide barcodes are identified using mass spectrometry (other than saying, for example on col. 13 lines 47-50 that they can use “computational tools”).  With respect to the presently claimed invention, de Raad is silent on deep sequencing (defined on page 2 of the specification as “relates to parallel sequencing of several thousand different nucleic acid molecules with a coverage of ≥5x”) the tagged nucleic acid library and identifying the peptide barcode tag by comparing to predicted mass spectrometry fragmentation patterns, as set forth in claims 44, 53, and 58.
de Raad explicitly recites expressing their peptide barcoded library using either an in vitro transcription/translation (IVTT) or a cell-based in vivo (e.g. E. coli) system, as detailed above, and therefore reasonably begins with a DNA library.  Example 4 of de Raad (col. 34) cites the use of plasmids and an E. coli-based expression system to produce glycoside hydrolases.  It is therefore reasonable that de Raad begins with a plasmid expression library likely constructed by cloning DNA encoding enzymes in the same open reading frame (ORF) with protease sequences separating the barcode sequence.  When cloning such a library, cloning errors do occur, and this is usually detected via a DNA sequencing method.  de Raad states that their library may comprise over 1000 constructs (e.g. col. 19) and at the time (priority date 2016) massively parallel next-generation sequencing (NGS) was arguably the most common and cost-effective way to sequence such a library.  NGS methods, such as Roche 454, Illumina HiSeq, Life Technologies SOLiD, routinely return a sequencing depth of ≥5x (e.g. as per Fig. 1 of Levy et al. (Annu. Rev. Genom. Hum. Genet., (2016) 17:95-115)).  
Regarding claims 45-46 and 54-55, de Raad teaches detection tags in the ranges of 500-2500 Da and 900-2200 Da (e.g. peptide barcodes in the length range of 3-50 amino acids as per col. 24 lines 48-52).  
Regarding the limitation of matching mass spectrometry spectra with predicted mass spectra, de Raad discloses (e.g. in col. 13 lines 47-50) that “[i]n some embodiments, mass spectra can be analyzed with computational tools to determine proteins of interest that can be further validated subsequently”).  Fortunately, this has been a problem/method well explored and established in the field of mass spectrometry and proteomics.  Several related and common approaches are reviewed by Sadygov et al., which reads on the above limitation of claims 44, 53, and 58.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to create and utilize predicted mass spectrometry fragmentation patterns as per Saddgov in the polypeptide selection method of de Raad.  One of ordinary skill in the art would have been motivated to do so since Sadygov reviews several related and efficient methods of identifying/determining peptide sequences by comparing actual mass spectrometric data to predicted patterns.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 06/01/2022 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.  Specifically, the arguments are in regards to the teachings of Carr, which is no longer relied upon for the rejections herein. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675